Citation Nr: 0900241	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for tinea pedis.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1983 to October 
1993, and from October 1, 2001 to October 5, 2001.  The 
veteran also had Naval Reserve service from October 1993 to 
September 1996 and Air National Guard service from September 
1996 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in November 
2008 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of his hearing before the undersigned, the 
veteran testified that the symptoms of his service-connected 
skin disorder on his feet have worsened since his VA 
examination in September 2006.  Indeed, private medical 
evidence dated in October 2007 shows a significantly 
different disability picture than that depicted previously.  
The veteran also reported that he continues to receive 
regular treatment from both a private podiatrist and from VA.  
The claims file contains podiatry treatment from February 
2006 to February 2007, and in October 2007.  There are no VA 
outpatient clinical records of record.  

Given the state of the evidence, the veteran must be afforded 
a medical examination to determine the current severity of 
his service-connected skin disability.  It is important to 
note that the applicable rating criteria for skin disorders, 
found at 38 C.F.R. § 4.118, were amended effective in October 
2008.  These revisions, however, are applicable to 
applications for benefits received by VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In 
this case, the veteran filed his claim in December 2005.  
Therefore, the post-October 2008 version of the schedular 
criteria is not applicable.  The veteran must be examined 
using the Compensation and Pension worksheet applicable to 
the pre-October 2008 criteria.  Additionally, the outstanding 
private and VA treatment records must be obtained.

The veteran also seeks service connection for diabetes 
mellitus, which he claims was diagnosed on "active duty."  
He refers, however, to his period of service leading up to 
October 2001.  At the outset, the veteran is reminded that 
claims based on his periods of active duty in the Navy are 
substantively different from claims made with regard to his 
Naval Reserve and Air National Guard service.  Specifically, 
service connection may be granted for disability resulting 
from either disease or injury incurred in, or aggravated 
while performing, active duty or active duty for training 
(ACDUTRA).  With respect to time periods of inactive duty 
training (INACDUTRA), service connection may only be granted 
for injury (and not disease) so incurred or aggravated.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  In this 
case, the veteran seeks service connection for a disease; 
thus, periods of INACDUTRA in the Reserve and National Guard 
are irrelevant to the claim.

The veteran's active duty service treatment records have been 
associated with the file.  His Air National Guard records 
were requested, and a negative reply was received in February 
2006.  With regard to his Naval Reserve records, however, 
adequate efforts to obtain them have not yet been made.  The 
Records Management Center (RMC) is the appropriate facility 
from which to request these records.  In January 2006, the RO 
requested that the RMC provide Air Force records from October 
2001 to July 2005.  Therefore, the request specifically 
excluded a search for the veteran's Naval Reserve records 
from October 1993 to September 1996.  The response received 
from the RMC did not specify what parameters were searched.  
Accordingly, where the Naval Reserve records have not been 
specifically requested, that must be done now.
While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain VA outpatient clinical records 
for this veteran from January 2001 
forward. 

2.  Obtain private medical records from 
Dr. K.K., the veteran's treating 
podiatrist, from February 2007 forward. 

3.  Request from the RMC (and any other 
appropriate source) any available Naval 
Reserve Records for this veteran from 
October 1993 to September 1996.

4.  Schedule the veteran for a VA skin 
examination (using the PRE-OCTOBER 2008 
worksheet) to determine the current 
severity of his service-connected tinea 
pedis.  The claims file must be reviewed 
in conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




